DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments in the reply filed on February 19, 2021 are acknowledged and have been fully considered. Claims 1-2, 5-8, 12-14, 17, 22, 24-26, 30, 32-34, 38-39, 47-49, and 51-52 are pending.  Claims 1-2, 5-8, 12-14, 17, 22, 24-26, 30, 32-34, 38, 48-49, and 51 are under consideration in the instant office action. Claims 39, 47, and 52 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 3-4, 9-11, 15-16, 18-21, 23, 27-29, 31, 35-37, 40-46, 50 and 53-55 are cancelled. Applicant’s amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 02/19/21 and 04/07/21 are noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. Signed copies are attached herein.
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-8, 12-14, 17, 22, 24-26, 30, 32-34, 38, 48-49, and 51  remain rejected under 35 U.S.C. 103 as being unpatentable over Duan et al.  (J Mol Genet Med, 9(3), 1-3, 2015), Picart et al. (Adv. Funct. Mater. 2005, 15, 1771-1780), and Kong et al. (Biomacromolecules 2004, 5, 1720-1727) and as evidenced by Du et al. (US 2014/0295553)
Note: The evidentiary reference Du et al. is added to prove that hydrogels made from alginate and polyacrylamide are adhesive. Du et al. teach on paragraph 0034 that according to an embodiment of the present disclosure, the adhesive hydrogel is prepared using a natural biomaterial and/or synthetic biomaterial, which is cross-linkable to form a gel, the natural biomaterial is at least one selected from a group consisting of gelatin, gelatin derivative, alginate, alginate derivative, agar, matrigel, collagen, proteoglycan, glycoprotein, hyaluronic acid, laminin and fibronectin; the synthetic biomaterial is at least one selected from a group consisting of polypropylene, polystyrene, polyacrylamide, polylactic, poly-hydroxyl acid, polylactic-alkyd copolymer, poly-dimethylsiloxane, polyanhydride, poly-acid-ester, polyamide, polyamino acid, polyacetal, polycyanoacrylate, polyurethane, polypyrrole, polyester, polymethacrylate, polyethylene, polycarbonate and polyepoxyethane.
Note: The claims are examined limiting the claims to only the elected species.
Applicant Claims
Applicant claims a biocompatible adhesive system.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Duan et al. teach Double-network hydrogels with high mechanical strength have been synthesized using the carboxymethyl chitosan, alginate, and acrylamide. Separate gel of chitosan, alginate, and acrylamide is brittle and is easily broken into fragments under a modest stretching. The hydrogels were composed of three kinds of polymer, alginate is composed of a combination of ionically first network, and carboxymethyl chitosan grafting alginate is composed of a ductile covalently second network, forming a double-network structure, which,  Duan et al. teach herein we describe, on the basis of this principle, the synthesis of chitosan grafting PAM hydrogels with high mechanical strength. Double network hydrogels be prepared by carboxymethyl chitosan, alginate, and acrylamide with one step method. This practical one-step method for hydrogel synthesis is relatively simple and easy. Alginate form the ionically first network by crosslinking of calcium sulfate, chitosan and acrylamide form the covalently second network by copolymerization and crosslinking in the presence of N,N-methylene bisacrylamide and potassium persulfate. In this method, hydrogels synthesized through crosslinking copolymerization of carboxymethyl chitosan, alginate, and acrylamide shows special mechanical properties (see page 1). Duan et al. under preparation of a hydrogel teach certain amounts of carboxymethyl chitosan 1.75 wt%) alginate1.75 wt% and acrylamide (9.8 wt%) were added to a three-neck reactor and dissolved in 86 wt% distilled water, equipped with a mechanical stirrer. After degassing the solution in a vacuum chamber, we added the potassium persulfate, 0.005 the weight of acrylamide, as a initiator for polyacrylamide, and N,N-methylene bisacrylamide (0.0006 the weight of acrylamide) as the crosslinker for polyacrylamide, and calcium sulphate slurry (CaSO4·2H2O), 0.005 the weight of alginate, as the ionic crosslinker for alginate. The solution was poured into a glass mould measuring 75.0×75.0×3.0 mm3, covered with a 3-mm-thick glass plate. The gel was cured in one step with heated 50°C in a vacuum oven for 6 hour. A general reaction mechanism for the carboxymethyl chitosan, acrylamide and alginate of the hydrogel is shown in Figure 1. We have synthesized extremely stretchable and tough hydrogels by mixing three ubstance: ionically crosslinked alginate, and covalently crosslinked carboxymethyl chitosan-graft-polyacrylamide (the grafting 

    PNG
    media_image1.png
    367
    504
    media_image1.png
    Greyscale

A novel high stretchable hydrogel composed of carboxymethyl chitosan, polyacrylamide and alginate DN was synthesized by a crosslinking copolymerization route in the presence of N,N-methylene bisacrylamide, potassium persulfate and calcium sulfate. The structure of the 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Duan et al. do not specifically teach the incorporation of the coupling agent EDC. This deficiency is cured by the teachings of Picart et al.
Picart et al. teach in the abstract that this article demonstrates the possibility of tuning the degradability of polysaccharide multilayer films in vitro and in vivo. Chitosan and hyaluronan multilayer films (CHI/HA) were either native or crosslinked using a water soluble carbodiimide, 1-ethyl-3-(3-dimethylamino-propyl)carbodiimide (EDC) at various concentrations in combination with N-hydroxysulfosuccinimide. The in-vitro degradation of the films in contact with lysozyme and hyaluronidase was followed by quartz crystal microbalance measurements, fluorimetry, and confocal laser scanning microscopy after labeling of the chitosan with fluorescein isothiocyanate (CHI FITC). The native films were subjected to degradation by these enzymes, and the crosslinked films were more resistant to enzymatic degradation. Films made of chitosan of medium molecular weight were more resistant than films Picart et al. teach in the conclusion that the native films were rapidly degraded, whereas all the films crosslinked at different EDC concentrations, which contain amide and ester bonds, are resistant to degradation in vitro. Furthermore, native films made of medium-molecular-weight chitosan were more resistant than films made of chitosan oligosaccharides. Macrophages cultured in vitro on the different films were able to degrade all types of films, the films crosslinked at high EDC concentration being however more resistant. In addition, macrophages internalized the CHI FITC. The in-vivo degradability of the films was studied by implanting film coated slides in the mouse peritoneal cavity. There remained only a small piece of the native film after six days in vivo whereas about 85 % of the films remained for all the crosslinked films. However, strong differences were observed with respect to macrophage activation, which was dependent on the EDC concentration with the highest concentration leading to the most pronounced inflammatory response and also to the formation of fibrous tissue. Taken together, these results suggest that the polysaccharide multilayer films are of potential interest for in-vivo applications as biodegradable coatings and that degradation can be tuned by using chitosan of different molecular weights and by controlling film crosslinking. A moderate crosslinking seems to be of greater interest in terms of biodegradability and inflammatory response. 

Duan et al. do not specifically teach the use of low molecular weight and high molecular weight alginate as recited in claim 6. These deficiencies are cured by the teachings of Kong et al.
Kong et al. teach the mechanical rigidity and degradation rate of hydrogels utilized as cell transplantation vehicles have been regarded as critical factors in new tissue formation. However, conventional approaches to accelerate the degradation rate of gels deteriorate their function as a mechanical support in parallel. We hypothesized that adjusting the molecular weight distribution of polymers that are hydrolytically labile but capable of forming gels would allow one to alter the degradation rate of the gels over a broad range, while limiting the range of their elastic moduli (E). We investigated this hypothesis with binary alginate hydrogels formed
 from both ionically and covalently cross-linked partially oxidized (1% uronic acid residues), low [molecular weight (MW) _ 60 000 g/mol] and high MW alginates (MW _ 120 000 g/mol) in order to examine the utility of this approach with various cross-linking strategies. Increasing the fraction of low MW alginates to 0.50 maintained a value of E similar to that for the high MW alginate gels but led to faster degradation, irrespective of the cross-linking mode. This result was attributed to a faster separation between cross-linked domains upon chain breakages for the low MW alginates, coupled with their faster chain scission than the high MW alginates. The more rapidly degrading oxidized binary hydrogels facilitated the formation of new bone tissues from transplanted bone marrow stromal cells, as compared with the nonoxidized high MW hydrogels. The results of these studies will be useful for controlling the physical properties of a broad array  Covalently cross-linked gels were prepared by sequentially mixing 2% (w/w) alginate solutions prepared with 2-[Nmorpholino]
ethanesulfonic acid hydrate (MES, Sigma) buffer (at pH 6.5) with 1-hydroxybenzotriazole (HOBt, Aldrich),1-ethyl-3-[3-(dimethylamino)propyl]carbodiimide (EDC, Sigma), and adipic acid hydrazide (AAD, Sigma). The molar ratio between AAD and alginate sugar residues was kept constant at 1.0:0.15. After casting of the mixtures and cutting into disks, the gels were also incubated at 37 °C in DMEM. Kong et al. teach on page 1727 that in conclusion, controlling the MWD of properly tailored polymers allows one to regulate mechanical rigidity and degradation of gels in a sophisticated manner, and enables the development of cell transplantation vehicles desirable for engineering bone tissue. This material design approach may also be useful in the design of vehicles to deliver bioactive macromolecules and engineer other tissues. This approach
may be useful for manipulating the physical properties of a broad array of other polymeric materials and hydrogels.

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate the coupling agent EDC in the hydrogel of Duan et al. because Picart et al. teach in the abstract that this article demonstrates the possibility of tuning the degradability of polysaccharide multilayer films in vitro and in vivo. Chitosan and hyaluronan multilayer films (CHI/HA) were either native or crosslinked using a water soluble carbodiimide, 1-ethyl-3-(3-dimethylamino-propyl)carbodiimide (EDC) at various concentrations in combination with N-hydroxysulfosuccinimide. The in-vitro degradation of the films in contact with lysozyme and hyaluronidase was followed by quartz crystal microbalance measurements, fluorimetry, and confocal laser scanning microscopy after labeling of the chitosan with fluorescein isothiocyanate (CHI FITC). The native films were subjected to degradation by these enzymes, and the crosslinked films were more resistant to enzymatic degradation. Films made of chitosan of medium molecular weight were more resistant than films made of chitosan-oligosaccharides. The films were also brought in contact with plasma, which induced a change in film structure for the native film but did not have any effect on the crosslinked film. The in-vitro study shows that macrophages can degrade all types of films and internalize the chitosan. The in-vivo degradation of the films implanted in mouse peritoneal cavity for a week again showed an almost complete degradation of the native films, whereas the crosslinked films were only partially degraded. Taken together, these results suggest that polysaccharide multilayer films are of potential interest for in-vivo applications as biodegradable coatings and that degradation can be tuned by using chitosan of different molecular weights and by controlling film crosslinking. One of ordinary skilled in the art would have been motivated to add the coupling agent EDC (which is a conventionally known bifunctional crosslinker) to the hydrogel of Duan et al. because Picart et al. teach in the conclusion that the native films were rapidly degraded, whereas all the films crosslinked at different EDC concentrations, which contain amide and ester bonds, are resistant to degradation in vitro. Furthermore, native films made of medium-molecular-weight chitosan were more resistant than films made of chitosan oligosaccharides. Macrophages cultured in vitro on the different films were able to degrade all types of films, the films crosslinked at high EDC concentration being however more resistant. In addition, macrophages internalized the CHI FITC. The in-vivo degradability of the films was studied by implanting film coated slides in the mouse peritoneal cavity. There remained only a small piece of the native film after six days in vivo whereas about 85 % of the films remained for all the crosslinked films. However, strong differences were observed with respect to macrophage activation, which was dependent on the EDC concentration with the highest concentration leading to the most pronounced inflammatory response and also to the formation of fibrous tissue. Taken together, these results suggest that the polysaccharide multilayer films are of potential interest for in-vivo applications as biodegradable coatings and that degradation can be tuned by using chitosan of different molecular weights and by controlling film crosslinking. A moderate crosslinking seems to be of greater interest in terms of biodegradability and inflammatory response. Furthermore one of ordinary skill in the art would have been motivated to include EDC because it can be used as a spacer molecule one ended connecting to the hydrogel and the other can be available for attaching a bioactive agent. An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Duan et al. and Picart et al. because both references teach hydrogel based films.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize low and high molecular weight alginate in the E). We investigated this hypothesis with binary alginate hydrogels formed from both ionically and covalently cross-linked partially oxidized (1% uronic acid residues), low [molecular weight (MW) _ 60 000 g/mol] and high MW alginates (MW _ 120 000 g/mol) in order to examine the utility of this approach with various cross-linking strategies. Increasing the fraction of low MW alginates to 0.50 maintained a value of E similar to that for the high MW alginate gels but led to faster degradation, irrespective of the cross-linking mode. This result was attributed to a faster separation between cross-linked domains upon chain breakages for the low MW alginates, coupled with their faster chain scission than the high MW alginates. The more rapidly degrading oxidized binary hydrogels facilitated the formation of new bone tissues from transplanted bone marrow stromal cells, as compared with the nonoxidized high MW hydrogels. The results of these studies will be useful for controlling the physical properties of a broad array of hydrogel-forming polymers (see abstract). Kong et al. teach on page 1721 Calcium cross-linked alginate hydrogels were prepared by mixing 3% (w/w) alginate solutions with calcium sulfate (CaSO4, Sigma) slurries. In preparing binary oxidized hydrogels, oxidized low and high MW MVG solutions were thoroughly mixed at a given ratio prior to mixing with calcium. The fraction of oxidized low MW MVG as a function of total alginate mass was varied from 0 to 0.75. The molar ratio between calcium and alginate sugar residues Covalently cross-linked gels were prepared by sequentially mixing 2% (w/w) alginate solutions prepared with 2-[Nmorpholino] ethanesulfonic acid hydrate (MES, Sigma) buffer (at pH 6.5) with 1-hydroxybenzotriazole (HOBt, Aldrich),1-ethyl-3-[3-(dimethylamino)propyl]carbodiimide (EDC, Sigma), and adipic acid hydrazide (AAD, Sigma). The molar ratio between AAD and alginate sugar residues was kept constant at 1.0:0.15. After casting of the mixtures and cutting into disks, the gels were also incubated at 37 °C in DMEM. One of ordinary skill in the art would have been motivated to utilize low and high molecular weight alginate because Kong et al. teach on page 1727 that in conclusion, controlling the MWD of properly tailored polymers allows one to regulate mechanical rigidity and degradation of gels in a sophisticated manner, and enables the development of cell transplantation vehicles desirable for engineering bone tissue. This material design approach may also be useful in the design of vehicles to deliver bioactive macromolecules and engineer other tissues. This approach may be useful for manipulating the physical properties of a broad array of other polymeric materials and hydrogels. An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Duan et al. and Kong et al. because both references teach alginate based hydrogels.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicant argues Duan also does not teach the high density primary amine polymer as recited in claim 1. In this regard, Applicant notes that Duan disclose the use of carboxymethyl chitosan, which is not a primary amine polymer because its primary amine groups have been substituted with carboxymethyl groups. See Figure 1 above. Moreover, the carboxymethyl chitosan was used to form a second network which corresponds to the first polymer network recited in claim 1 of the present application. Furthermore, Applicant submits that Duan does not suggest the use of high density primary amine polymer and the coupling agent. Applicant also argues that Duan is developing a novel high stretchable hydrogel which can be used to improve the performance in applications of cell encapsulation and contact lenses. It does not address the problem that the present application tries to resolve, i.e., to form strong bonds between the hydrogel with the substrate. Indeed, since Duan’s hydrogel is used for contact lens, a strong bond between the hydrogel with the substrate (e.g., eyes) is not desired and/or should be avoided.
The above assertions are not found persuasive because first the examiner disagrees with applicant that the carboxymethyl chitosan indeed contains available primary and secondary amines after the fact that carboxymethylation reaction occurs. The examiner herein cites Shariatinia (International Journal of Biological Macromolecules 120 (2018) 1406–1419) solely to rebut applicant’s arguments. Shariatinia teaches chitosan solubility can be improved by carboxymethylation as a hydrophilic modification to yield carboxymethyl chitosan (CMC) that has numerous biomedical applications such as wound healing, bio-imaging,  tissue  engineering  and  drug/gene  delivery. Carboxymethylation reaction occurs specially either at C-6 hydroxylgroups or at the NH2 moiety which produces N,O–carboxymethyl chitosan compounds that are water-soluble and comprise an amino group either as the primary (–NH2) or as secondary amine (–NH–CH2COOH) (see page 1407). The inclusion of a carboxymethyl group is not excluded by the use of the transitional phrase “comprising” in claim 1. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Duan clearly teach a chitosan type that has available primary and secondary amines for further crosslinking or covalent reactions. Duan as clearly described in the previous office action does not specifically teach the incorporation of the coupling agent EDC which the examiner remedies that deficiency by the teachings of Picart et al. Applicant is reminded to the fact that the rejection is not solely on the basis of Duan but on the combination of the references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With regard to the difference application argument the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below). The combination teachings of the references clearly renders the claimed structure obvious absent evidence to the contrary. Furthermore it must be clear that since the combination teachings of the references meet  the claimed structure any property that applicant alleges would necessarily be there as it is an innate property of the structure. The examiner maintains that it would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate the coupling agent EDC in the hydrogel of Duan et al. because Picart et al. teach in the abstract that this article demonstrates the possibility of tuning the degradability of polysaccharide multilayer films in vitro and in vivo. Chitosan and hyaluronan multilayer films (CHI/HA) were either native or crosslinked using a water soluble carbodiimide, 1-ethyl-3-(3-dimethylamino-propyl)carbodiimide (EDC) at various concentrations in combination with N-hydroxysulfosuccinimide. The in-vitro degradation of the films in contact with lysozyme and hyaluronidase was followed by quartz crystal microbalance measurements, fluorimetry, and confocal laser scanning microscopy after labeling of the chitosan with fluorescein isothiocyanate (CHI FITC). The native films were subjected to degradation by these enzymes, and the crosslinked films were more resistant to enzymatic degradation. Films made of chitosan of medium molecular weight were more resistant than films made of chitosan-oligosaccharides. The films were also brought in contact with plasma, which induced a change in film structure for the native film but did not have any effect on the crosslinked film. The in-vitro study shows that macrophages can degrade all types of films and internalize the chitosan. The in-vivo degradation of the films implanted in mouse peritoneal cavity for a week again showed an almost complete Picart et al. teach in the conclusion that the native films were rapidly degraded, whereas all the films crosslinked at different EDC concentrations, which contain amide and ester bonds, are resistant to degradation in vitro. Furthermore, native films made of medium-molecular-weight chitosan were more resistant than films made of chitosan oligosaccharides. Macrophages cultured in vitro on the different films were able to degrade all types of films, the films crosslinked at high EDC concentration being however more resistant. In addition, macrophages internalized the CHI FITC. The in-vivo degradability of the films was studied by implanting film coated slides in the mouse peritoneal cavity. There remained only a small piece of the native film after six days in vivo whereas about 85 % of the films remained for all the crosslinked films. However, strong differences were observed with respect to macrophage activation, which was dependent on the EDC concentration with the highest concentration leading to the most pronounced inflammatory response and also to the formation of fibrous tissue. Taken together, these results suggest that the polysaccharide multilayer films are of potential interest for in-vivo applications as biodegradable coatings and that degradation can be tuned by using chitosan of different molecular weights and by controlling film crosslinking. A moderate crosslinking seems to be of greater interest in terms of biodegradability and inflammatory response. Furthermore one of ordinary skill in the art would have been motivated to include EDC because it can be used as a spacer molecule one ended connecting to the hydrogel and the other can be available for attaching a bioactive agent. An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Duan et al. and Picart et al. because both references teach hydrogel based films.
Applicant argues that reference Picart does not cure the deficiencies of Duan, that is, it does not teach or suggest the high density primary amine polymer and the coupling agent as recited in claim 1. As discussed in the “Claimed Invention” section above, the high density primary amine polymer and the coupling agent are stand-alone components in the claimed biocompatible adhesive system. In contrast, Picart discloses the use of EDC (i.e., a coupling agent) to cross-link chitosan (i.e., a high density primary amine polymer). Picart does not teach or suggest these two standalone components as required by claim 1, let along using a high density primary amine polymer to link a substrate and a hydrogel in order to achieve high adhesion energy.
The above assertions are not found persuasive because of the same rebuttal arguments set forth above regarding Duan which are incorporated herein by reference. Claim 1 does not require the high density primary amine polymer and the coupling agent as a stand alone components rather they are claimed components of the composition or the product. The form in which they exist is not a required limitation.
Applicant argues Reference Du is cited by the Examiner as an evidentiary reference to prove that hydrogels made from alginate and polyacrylamide are adhesive. Again, neither reference cures the deficiencies of Duan or Picart, because both Kong and Du do not teach or suggest the high density primary amine polymer and the coupling agent as stand-alone components as recited in claim 1.
The above assertions are not found persuasive because of the same rebuttal arguments set forth above regarding Duan which are incorporated herein by reference. Indeed the evidentiary reference Du et al. prove that hydrogels made from alginate and polyacrylamide are adhesive. Du et al. teach on paragraph 0034 that according to an embodiment of the present disclosure, the adhesive hydrogel is prepared using a natural biomaterial and/or synthetic biomaterial, which is cross-linkable to form a gel, the natural biomaterial is at least one selected from a group consisting of gelatin, gelatin derivative, alginate, alginate derivative, agar, matrigel, collagen, proteoglycan, glycoprotein, hyaluronic acid, laminin and fibronectin; the synthetic biomaterial is at least one selected from a group consisting of polypropylene, polystyrene, polyacrylamide, polylactic, poly-hydroxyl acid, polylactic-alkyd copolymer, poly-dimethylsiloxane, polyanhydride, poly-acid-ester, polyamide, polyamino acid, polyacetal, polycyanoacrylate, polyurethane, polypyrrole, polyester, polymethacrylate, polyethylene, polycarbonate and polyepoxyethane.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGABU KASSA/
Primary Examiner, Art Unit 1619